Citation Nr: 1760952	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  03-00 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

M. Tang, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1981 to March 1985.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

The Board notes that the Veteran was scheduled to appear for a videoconference hearing before a Veterans Law Judge in mid-May 2017.  In a letter dated in early-May 2017, the Veteran indicated his desire to waive his right to testify at a hearing.  Accordingly, the hearing request is deemed withdrawn.

The Board remanded this matter for further development in May 2013 and in July 2017.


FINDING OF FACT

The Veteran's bilateral pes planus was noted on entrance into active service and competent medical evidence shows that the preexisting condition underwent an increase in severity during service.


CONCLUSION OF LAW

The criteria for service connection for bilateral pes planus are met.  38 U.S.C. §§ 1131, 5103 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated during active service.  38 U.S.C. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2017).  Generally, in order to establish service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

A veteran is presumed to have been sound upon entry into active service, except as to defects, infirmities, or disorders noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C. § 1111; 38 C.F.R. § 3.304 (b). 

Accordingly, if no preexisting condition is noted upon entry into service, a veteran is presumed to have been sound upon entry.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  The condition must generally be documented on a Report of Medical Examination in order to be "noted."  38 C.F.R. § 3.304 (b) ("Only such conditions as are recorded in examination reports are to be considered noted.").

If a pre-existing disorder is noted upon entry into service, service connection may be granted based on aggravation during service of that disorder.  38 U.S.C. § 1153; 38 C.F.R. § 3.306 (b); see Wagner v. Principi, 370 F.3d at 1096.  A pre-existing injury or disease will be considered to have been aggravated by active military, naval, or air service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 1153; 38 C.F.R. § 3.306 (a).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306 (b). 

Analysis

The Veteran contends that his bilateral foot disability was aggravated by his active service.

A December 1980 Report of Medical Examination shows that the Veteran was observed to have bilateral pes planus.  As pes planus was noted at entrance, the presumption of soundness does not attach.  Service connection for bilateral pes planus may be considered only on the basis of aggravation.  38 U.S.C. § 1153 (West 2014); 38 C.F.R. § 3.306 (2017).  

Service treatment records do not reflect any complaints or treatments for any foot-related disabilities.  The Veteran elected to not be evaluated for his March 1985 separation examination.  Nonetheless, the Veteran submitted several lay statements from former service members who attested to their knowledge of the Veteran's bilateral foot pain and discomfort in service.

Post-service treatment records show treatment for bilateral pes planus.  Private medical opinions dated in July 2008 and July 2011 include opinions from providers that wearing combat boots and prolonged walking and standing, including military exercises exacerbated the Veteran's bilateral pes planus disability.  

The Veteran's VA podiatrist submitted a medical opinion in June 2011.  He opined that prolonged boot wearing and the rigors of the military demands exacerbated the Veteran's bilateral pes planus.  The podiatrist also opined that the Veteran's pes planus progressed into plantars fasciitis and explained his reasoning was based on the symptoms and complaints the Veteran described and the mechanisms of pes planus and plantars fasciitis in his opinion.

The same podiatrist submitted another medical opinion in September 2015.  He opined that the Veteran's bilateral pes planus was aggravated beyond the natural progression of the disease.  The rationale was that the rigors and demands of military service on the Veteran's feet caused undue stresses and strains on an already structurally deformed preexisting condition.  Both medical opinions included discussion of the Veteran's treatment history and discussion of the record and was supported by a rationale.

Pursuant to the May 2013 Board remand, the Veteran was afforded a VA examination in November 2014.  The examiner opined that the Veteran's pes planus, "which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by service."  However, the rationale provided ("no records to show chronic or ongoing pain of feet after service") is based on inaccurate facts, as the claims folder has podiatry-related treatment records dating back as far as 2003.  In addition, the examiner failed to consider the lay and buddy supporting statements of record.  As such, the opinion and rationale are inadequate.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

In September 2015, the Veteran's treating podiatrist at the VA provided an opinion.  The podiatrist discussed the history of the Veteran's bilateral feet as relayed by the Veteran.  The examiner also indicated that he had reviewed some of the Veteran's service record and had familiarized himself with that history.  The podiatrist opined that the Veteran's pre-existing bilateral pes plans was aggravated due to service and such aggravated was beyond the natural progression of the disease.  The podiatrist further indicated that the Veteran's current condition of bilateral plantars fasciitis was indeed the result of such progression.  The rationale, in part, was that the rigors and demands of military service caused undue stress and strains on the Veteran's feet which were already structurally deformed due to pes planus.

In April 2016 another VA podiatrist opined that the Veteran's bilateral foot condition has worsened over time and that it was aggravated due to active service.  However, no rationale was provided.

Given the evidence of record as a whole, the Board finds that service connection is warranted for the Veteran's bilateral pes planus, as this preexisting condition is shown to have increased in severity in service.  Further, it cannot be said that the evidence is both clear and unmistakable that such aggravation was due to the natural progress of pes planus.  The June 2011, September 2015, and April 2016 medical opinions sufficiently establish that the increase in severity was not due to the natural progression of pes planus.  These opinions are probative as they were based on their familiarity with the Veteran's service and post-service clinical history and the Veteran's credible and competent lay statements about his symptoms.  The Board acknowledges that the unfavorable November 2014 VA nexus opinions, but as previously noted, it is not adequate and therefore not probative regarding causal nexus.  VA has not met the burden to rebut the presumption of aggravation by clear and unmistakable evidence.  Resolving all reasonable doubt in the Veteran's favor, service connection is warranted for bilateral pes planus.


ORDER

Service connection for bilateral pes planus is granted.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


